— Appeal from a judgment of Chautauqua County Court (Ward, J.), entered February 4, 2002, convicting defendant upon his plea of guilty of robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying defendant’s request for substitution of counsel in the absence of a showing of good cause for the substitution (see People v Sides, 75 NY2d 822, 824 [1990]; People v Welch, 307 AD2d 776, 777 [2003], lv denied 100 NY2d 625 [2003]; People v Youngblood, 294 AD2d 954, 955 [2002], lv denied 98 NY2d 704 [2002]; People v Burgos, 291 AD2d 904 [2002], lv denied 97 NY2d 751 [2002]). Present—Pine, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.